Citation Nr: 1742879	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-38 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability. 

2.  Entitlement to an initial disability rating in excess of 20 percent, effective June 19, 2007, and 30 percent, effective February 1, 2012, for posterior tibialis tendon tendonitis, status post hindfoot fusion and calcaneus osteotomy (left ankle disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, granted service connection for a left ankle disability and assigned a 10 percent rating, effective June 19, 2007; and denied service connection for a left foot disability.

The Veteran testified at a hearing in December 2013 before the undersigned.  A copy of the transcript has been placed in the record.  

The Board remanded this case in April 2014 to ascertain the present level of severity of the Veteran's left ankle disability, given that he had recently undergone surgery and testified as to more severe limitation of motion since the surgery.  The Board also remanded the service connection claim for a left foot disability so that a VA examination could be provided to address the etiology of his left foot impairment.  During the course of the remand, the RO granted an increased rating of 30 percent for the Veteran's left ankle disability and assigned an effective date of June 20, 2014 based on the date of the VA examination provided for the ankle.  As the Veteran did not indicate that he was satisfied with this rating, the claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  

After the case was returned for appellate review, in a September 2016 decision, the Board granted an increased rating of 20 percent for the left ankle disability, effective June 19, 2007; granted a 30 percent rating, effective February 1, 2012 (i.e., earlier than June 20, 2014); and denied an evaluation higher than 30 percent, thereafter.  The Board also remanded the service connection claim for a left foot disability.

The Board's September 2016 decision was later vacated in July 2017 by the U.S. Court of Appeals for Veterans Claims (Court), pursuant to a joint motion for remand, insofar as it denied ratings higher than 20 percent and 30 percent for the left ankle disability.  The case is now returned for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's September 2016 decision was remanded because it was determined that it was not clear what aspects of the Veteran's left ankle disability were not contemplated by the schedular ratings assigned, as noted in the extraschedular rating section of the Board's decision.  Since the case was decided, additional evidence has been added to the record suggesting an increase in severity of the Veteran's left ankle disability.  See, e.g., July 2017 VA 21-4138 Statement in Support of Claim (noting that the Veteran began experiencing acute pain in the left foot in February 2017 and was told he had bony ankylosis of the tibiotalar joint).  A May 2017 CT examination of the left ankle at Shands Jacksonville North also showed nonunion of the subtalar arthrodesis.  

The Veteran's left ankle disability was last evaluated for compensation in June 2014.  As the Veteran's left ankle disability has potentially worsened since it was last evaluated, additional examination is warranted.  The RO also should be given the opportunity to review the evidence submitted since the last supplemental statement of the case in October 2014 addressing the increased rating claim for the left ankle.

As for the left foot disability, the examination provided in April 2017 pursuant to the Board's last remand did not address all the questions that need to be resolved.  Specifically, the examiner found that the Veteran's left hallux valgus was not related to his left ankle disability because the left hallux valgus was symmetric with the right side.  The examiner also found that the hallux valgus on the left was unrelated to service because there were no findings of hallux valgus deformity in service.  As noted in the Board's previous remand, the Veteran's left foot disability is manifested by more than just hallux valgus.  There are also findings of pes cavus, contusion or stress injury to the inferomedial navicular bone, and probable tenosynovitis of the flexor digitorum tendons.  The etiology of these disabilities needs to be addressed, as well.  Also, while there were no findings of hallux valgus in service, there were findings of foot pain in service.  As the medical opinion provided has not addressed all pertinent information, the service connection claim for the left foot disability cannot be decided at this time.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain any relevant VA treatment records pertaining to the left foot or left ankle.

2.  Ask the Veteran to identify any pertinent private treatment he has received pertaining to the left foot or left ankle.  

3.  Following the completion of the above development, return the VBMS file to the examiner who provided the left foot examination in April 2017.  If this examiner is not available, schedule the Veteran for a VA left foot examination with a clinician of relevant experience to ascertain the origins or etiology of his left foot disability.  The VBMS file should be accessible to the examiner for review in conjunction with any necessary examination and the examination report should reflect that the examiner reviewed the VBMS file.  

After a review of the VBMS and any necessary examination of the Veteran, the examiner should do the following:

(a)  Provide an assessment of all disabilities pertaining to the left foot, i.e., pes cavus, contusion or stress injury to the inferomedial navicular bone, probable tenosynovitis of the flexor digitorum tendons, hallux valgus, etc.  

(b)  State whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left foot disability was caused by any event, disease, or injury in service, including associated with complaints of left foot pain in service, and/ or first manifested in service or within one year of separation from service.

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot disability was caused, or alternatively, aggravated beyond the normal progression of the disorder, by the Veteran's service-connected posterior tibialis tendon tendonitis, status post hindfoot fusion and calcaneus osteotomy.
 
In making these assessments, the examiner should consider the following:

(a)  The service treatment records show several instances of treatment for left foot pain.  In February 1968 the Veteran had complaints of pain and swelling in the left foot.  There was no apparent evidence of fracture.  The Veteran was given a wrap for the swollen area.  The Veteran also was seen in the emergency room in January 1983 after falling onto a concrete floor and stubbing the fifth digit on his left toe.  X-ray examination of the toe was normal.  In May 1988 the Veteran complained of having left foot pain for eight years since a softball accident.  X-ray examination was normal.

(b)  After service, a VA examination in August 1998 shows bilateral cavus deformity in both feet with no swelling.  

(c)  MRI testing in February 2007, showed probable contusion or stress injury to the inferomedial navicular bone possibly associated with the insertion of the tibialis posterior tendon; and probable tenosynovitis of the tibialis posterior and flexor digitorum tendons.  The examiner in June 2014 found that the Veteran's hallux valgus deformity on the left was not caused by his military service, or caused or aggravated by his left ankle disability, as the hallux valgus deformity was initially noted in 2004, and was symmetric with the right side.  However, the examiner did not comment on the February 2007 MRI findings on the left foot of contusion or stress injury to the inferomedial navicular bone, and probable tenosynovitis of the flexor digitorum tendons.  

The examiner also should review any newly obtained medical records and the Veteran's competent statements that he has experienced continuous left foot pain since service. 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted from a medical perspective, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason. 

4.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of the service-connected left ankle disability.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left ankle disability.

The examiner should conduct range of motion testing of the ankle, specifically noting whether - upon repetitive motion of the Veteran's left ankle - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left ankle is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Range of motion testing must be provided on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also describe the occupational impairment due to the Veteran's left ankle disability, either alone or in combination with all of the Veteran's service-connected disabilities.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any medical opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.  

6.  Consider whether any referral for extraschedular consideration is warranted for the left ankle disability.

7.  Finally, after completing any other development that may be indicated, including any indicated referral for extraschedular evaluation for the left ankle disability, readjudicate the claim on the merits.  If either of the benefits sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


